Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 1 of 11 PageID: 193




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 GLORIA BLACK-MEADOWS, in                     :
 Her capacity as Administrator ad
 Prosequendum of the ESTATE OF                :      Hon. Joseph H. Rodriguez
 LASHANDA ANDERSON, Deceased,
 et al.,                                      :
              Plaintiffs,                            Civil Action No. 20-6951
         v.                                   :

 DEPTFORD TOWNSHIP, et al.,                   :      OPINION

                Defendants.                   :


        Plaintiff Gloria Black-Meadows is Administrator of her sister Lashanda

 Anderson’s Estate. Anderson was fatally shot by Deptford Township Police Sergeant

 Kevin Clements on June 9, 2018. Clements was responding to a call about shoplifters in

 the Marshall’s Department Store in Deptford, New Jersey. The Complaint alleges that

 Anderson and her friend fled from the store after an interaction with the store’s loss

 prevention officer. Both women went to their car; Anderson was driving. Clements shot

 at them three times, fatally striking Anderson in the head and body.

        On June 6, 2020, Plaintiffs Gloria Black-Meadows, Lakeima Savage, Razayia

 Rogers, Norma Johnson, and Rakel Rogers, filed a nine-count complaint against

 Defendants Depford Township, William Hanstein, Kevin Clements, William Bittner, and

 MARMAXX. 1 The present motion to dismiss followed on October 26, 2020.




 1
  On December 7, 2020, the parties consented to the filing of an Amended Complaint to reflect
 that one of the parties is no longer a minor. The amendment substituted Plaintiff R.R., a minor,
 by and through her guardian, Norma Johnson, with Plaintiff Rakel Rogers. The Amended
 Complaint having been filed after the present motion to dismiss is of no consequence as the
 claims set forth in the amended complaint do not alter any of the substantive claims set forth in
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 2 of 11 PageID: 194




        In the motion, Defendants argue the following claims should be dismissed:

    1. All 42 U.S.C. 1983 claims against the Defendant officers in their official capacities
       should be dismissed;
    2. Plaintiff’s municipal liability claim is insufficiently pled and should therefore be
       dismissed;
    3. The Sixth Cause of Action, negligence, is insufficiently pled and should therefore
       be dismissed, without prejudice, as to all the Deptford Township Defendants;
    4. Plaintiff’s assault and battery claim against Deptford Township should be
       dismissed with prejudice as a matter of law;
    5. Plaintiff’s Negligence claims;
    6. Plaintiff’s claim for punitive damages against Deptford Township should be
       dismissed as a matter of law.


 In their Opposition Brief, Plaintiffs concede dismissal except for the municipal liability

 claim and the negligence claims. The Court will address these issues in turn.

                                            I. Standard of Review

        Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

 claim based on “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

 P. 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if the alleged

 facts, taken as true, fail to state a claim. Fed. R. Civ. P. 12(b)(6). When deciding a

 motion to dismiss pursuant to Rule 12(b)(6), ordinarily only the allegations in the

 complaint, matters of public record, orders, and exhibits attached to the complaint, are

 taken into consideration. See U.S. Express Lines, Ltd. V. Higgins, 281 F.3d 383, 388 (3d

 Cir. 2020); Chester County Intermediate Unit v. Pa. Blue Shield, 896 F.2d 808, 812 (3d

 Cir. 1990). It is not necessary for the plaintiff to plead evidence. Bogosian v. Gulf Oil

 Corp., 561 F.2d 434, 446 (3d Cir. 1977). The question before the Court is not whether




 the original complaint. On February 22, 2021, a stipulation of dismissal was entered as to
 Defendant MARMAXX. [Dkt. No. 35].
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 3 of 11 PageID: 195




 the plaintiff will ultimately prevail. Watson v. Abington Twp., 478 F.3d 144, 150 (2007).

 Instead, the Court simply asks whether the plaintiff has articulated “enough facts to

 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007).

        “A claim has facial plausibility 2 when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

 U.S. at 556). “Where there are well-pleaded factual allegations, a court should assume

 their veracity and then determine whether they plausibly give rise to an entitlement to

 relief.” Iqbal, 556 U.S. at 679.

        The Court need not accept “‘unsupported conclusions and unwarranted

 inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted),

 however, and “[l]egal conclusions made in the guise of factual allegations . . . are given

 no presumption of truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607,

 609 (D.N.J. 2006) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter

 v. Barella, 489 F.3d 170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347,

 351 (3d Cir. 2005) (“[A] court need not credit either ‘bald assertions’ or ‘legal

 conclusions’ in a complaint when deciding a motion to dismiss.”)). Accord Iqbal, 556

 U.S. at 678-80 (finding that pleadings that are no more than conclusions are not

 entitled to the assumption of truth).



 2
  This plausibility standard requires more than a mere possibility that unlawful conduct
 has occurred. “When a complaint pleads facts that are ‘merely consistent with’ a
 defendant’s liability, it ‘stops short of the line between possibility and plausibility of
 ‘entitlement to relief.’’” Id.
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 4 of 11 PageID: 196




        Further, although “detailed factual allegations” are not necessary, “a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels

 and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”

 Twombly, 550 U.S. at 555 (internal citations omitted). See also Iqbal, 556 U.S. at 678

 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”).

        Thus, a motion to dismiss should be granted unless the plaintiff’s factual

 allegations are “enough to raise a right to relief above the speculative level on the

 assumption that all of the complaint’s allegations are true (even if doubtful in fact).”

 Twombly, 550 U.S. at 556 (internal citations omitted). “[W]here the well-pleaded facts

 do not permit the court to infer more than the mere possibility of misconduct, the

 complaint has alleged-but it has not ‘shown’-‘that the pleader is entitled to relief.’”

 Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

        Finally, “if a complaint is subject to a Rule 12(b)(6) dismissal, a district court

 must permit a curative amendment unless such an amendment would be inequitable or

 futile.” Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 174

 (3d Cir. 2010) (internal citation and quotation omitted; emphasis added).

                                        II.    Discussion

    Deptford Township is a municipality. A municipality is not liable under 42 U.S.C. §

 1983 on a respondeat superior theory. Monell v. Department of Social Services, 436 U.S.

 658 ,691 (1978). However, a government entity may be liable for its agent's actions upon

 a demonstration that a policy or custom of the municipality caused, or was a “moving

 force” behind, the alleged violation of Plaintiff's rights. Kentucky v. Graham, 473 U.S.
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 5 of 11 PageID: 197




 159, 166, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985) (quoting Polk County v. Dodson, 454

 U.S. 312, 326, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981)); Beck v. City of Pittsburgh, 89 F.3d

 966, 971 (3d Cir. 1996). Thus, in order to prevail against the government entity, “[a]

 plaintiff must identify the challenged policy, attribute it to the city itself, and show a

 causal link between execution of the policy and the injury suffered.” Losch v.

 Parkesburg, 736 F.2d 903, 910 (3d Cir. 1984). Further, a plaintiff must show that the

 municipality acted with “deliberate indifference” to the known policy or custom. Canton

 v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989). “A showing of

 simple or even heightened negligence will not suffice.” Board of County Comm'rs of

 Bryan County, Okl. v. Brown, 520 U.S. at 397, 407 (1997).

    Courts have created a “two-path track to municipal liability... depending on whether

 the allegation is based on municipal policy or custom.” Mulholland v. Gov't Cnty. of

 Berks, 706 F.3d 227, 237 (3d Cir. 2013) (quoting Beck v. City of Pittsburgh, 89 F.3d 966,

 971 (3d Cir. 1996)). A policy is made “when a decisionmaker possess[ing] final authority

 to establish municipal policy with respect to the action issues a final proclamation,

 policy or edict.” Kneipp, 95 F.3d at 1212 (quoting Pembaur v. City of Cincinnati, 475 U.S.

 469, 481, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986) (plurality opinion)). A custom is an act

 “that has not been formally approved by an appropriate decision maker,” but that is “so

 widespread as to have the force of law.” Bryan County v. Brown, 520 U.S. 397, 404, 117

 S.Ct. 1382, 137 L.Ed.2d 626 (1997).

    Municipalities are not liable for acts of police officers unless a municipal policy or

 custom amounts to a “deliberate indifference to the rights of people with whom the

 police come into contact.” Carswell v. Borough of Homestead, 381 F.3d 235, 244 (3d Cir.
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 6 of 11 PageID: 198




 2004) (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)). Deliberate

 indifference means that” 'a deliberate choice to follow a course of action is made from

 among various alternatives' by city policymakers.” Harris, 489 U.S. at 389 (quoting

 Pembaur, 475 U.S. at 483-84 (1986) (plurality) (Brennan, J.)). Thus, a municipality's

 inadequate training or supervision does not give rise to liability unless city policymakers

 are “on actual or constructive notice that a particular omission in their training program

 causes city employees to violate citizens' constitutional rights ... [and they] choose to

 retain that program.” Connick v. Thompson, 131 S.Ct. 1350, 1359- 1360 (2011).

    Similarly, widespread behavior by police officers does not amount to a municipal

 custom unless there is “knowledge and acquiescence by the decisionmaker.” McTernan

 v. City of York, 564 F.3d 636, 658 (3d Cir. 2009) (citing Watson v. Abington Tp., 478

 F.3d 144, 156 (3d Cir. 2007)) (further citation omitted). Finally, the plaintiff must also

 show that the alleged policy or custom was the proximate cause of the injuries suffered.

 Watson, 478 F.3d at 156 (citing Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)

 (further citation omitted)).

        Here, the Complaint alleges the following as to the Monell claim:

                35. Defendants Deptford Township and Police Chief Hanstein are
        liable for the deprivation of Anderson’s federally protected rights by
        Defendant Clements and Bittner, as described in the First and Second
        Causes of Action.
               36. At all relevant times, Defendant Hanstein was responsible for
        training police officers in Deptford Township in the proper and lawful use
        of force.
               37. Defendants Deptford Township and Chief Hanstein have
        repeatedly and knowingly failed to enforce the laws of the United States,
        the State of New Jersey and the regulations of Deptford Township
        pertaining to the use of force, thereby creating within Deptford Township’s
        police department an atmosphere of lawlessness in which police officers
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 7 of 11 PageID: 199




      employ excessive and illegal force and violence, and such acts are
      condoned and justified by their superiors.
             38. At the time of the incidents described above, Deptford
      Township and Chief Hanstein had developed and maintained policies or
      customs exhibiting deliberate indifference to the constitutional rights of
      persons in Deptford Township, which caused the plaintiffs’ rights to be
      violated.
              39. It was the policy and/or custom of the Deptford Township and
      its police chief to inadequately and improperly supervise and train its
      police officers and to inadequately and improperly investigate citizen
      complaints of police misconduct. Civilian complaints were routinely
      dismissed, and officers’ misconduct were instead tolerated and condoned
      by Deptford Township and its police chief. For example, out of 59
      complaints of excessive force investigated by the police department
      between 2011 and 2018, no complaint was sustained. All of these excessive
      force complaints were “not sustained,” “unfounded,” or resulted in the
      officer’s exoneration.
             40. Officers engaging in misconduct were therefore not disciplined
      nor provided with appropriate in-service training or retraining. Further
      constitutional violations on the part of its police officers were therefore not
      discouraged, but condoned. As a result of the policies and practices,
      citizens were routinely subjected to police misconduct, including false
      arrests and excessive use of force.
             41. On at least two occasions prior to the June 9, 2018 incident,
      excessive force complaints were lodged against Defendant Clements. They
      include a complaint by Brittany Starzi, who stated that without
      provocation, Defendant Clements seriously injured her by punching her in
      the nose while she was at a pub in Westville. Starzi alleged that she
      complained to Defendant Bittner, who was present during the incident.
      Rather than counsel his subordinate about the unlawful conduct, Bittner
      summarily denied that Clements punched Starzi. Seventy-year-old Bonita
      Miranda also alleged that without provocation, Clements slammed her to
      the ground during a traffic stop.
             42. As a result of the above-described policies and customs, police
      officers of Deptford Township, including Defendant Clements, believed
      that their actions would not be properly monitored by supervisory officers
      and that misconduct would not be investigated or sanctioned, but would
      be tolerated.
             43. The above-described policies and customs demonstrate a
      deliberate indifference on the part of policymakers of Deptford Township
      and Chief Hanstein to the constitutional rights of the plaintiffs alleged
      herein.
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 8 of 11 PageID: 200




                44. Defendants Deptford Township and Chief Hanstein failure to
        training and supervise officers in the lawful use of force constitute
        negligence, gross negligence and deliberate indifference to the safety and
        lives of its residents. The said negligence, gross negligence and deliberate
        indifference were the proximate cause of the plaintiffs’ injuries.
               45. By reason of the aforesaid violation of Plaintiffs’ rights,
        Plaintiffs are entitled to damages under 42 U.S.C. § 1983.



        To survive a motion for to dismiss, Plaintiffs “must identify a custom or

 policy, and specify what that custom or policy was.” McTernan, 564 F.3d at 658.

 “[A] single incident of unconstitutional activity is not sufficient to impose liability

 under Monell [.]” City of Oklahoma City v. Tuttle, 471 U.S. 808, 823-24, 105 S.Ct.

 2427, 85 L.Ed.2d 791 (Connick, 131 S.Ct. at 1359- 1360; see Ingram v. Twp. of

 Deptford, 911 F.Supp.2d 289, 302 (D.N.J. 2012) (finding plaintiff's Monell claim

 deficient where the complaint cited an unconnected past incident of excessive

 force.). Therefore, the critical issue is whether any of its existing policies or

 customs are so likely to result in the violation of constitutional rights that it can

 reasonably be said to have been deliberately indifferent. Warnett v. Corr. Med.

 Servs., No. CIV. A. 07-1291 JHR, 2008 WL 930739, at *9 (D.N.J. Mar. 31, 2008).

 Finally, “[t]he plaintiff must also demonstrate that, through its deliberate

 conduct, the municipality was the ‘moving force’ behind the injury alleged.” Bd.

 of Cnty. Comm'rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 404 (1997).

        Here, the Amended Complaint sets forth sufficient evidence of a custom and/or

 policy of a failure to discipline, investigate and administer accountability by the

 Deptford Chief of Police. See Am. Compl. ¶¶ 39-44. Specifically, the Amended

 Complaint alleges that none of the 59 complaints of excessive force investigated by the
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 9 of 11 PageID: 201




 police department between 2011 and 2018 were sustained, without sufficient

 investigation and any meaningful repercussions or redress. The alleged result is an

 implicit acceptance of excessive force through the removal of meaningful consequence

 which constitutes the adoption of a custom. Id. at ¶ 39. In addition, two recent

 instances of excessive force by Defendant Clements are detailed as having gone

 unpunished. Id. at ¶ 41. “[D]eliberate indifference may be established when a

 policymaker has knowledge of a ‘pattern of similar constitutional violations by

 untrained employees’ but takes no action to augment or alter the municipality's

 employee training programs accordingly.” Grandizio v. Smith, No. CIV. 14-3868, 2015

 WL 58403, at *5 (D.N.J. Jan. 5, 2015) (quoting Lapella v. City of Atlantic City, No. 10–

 2454, 2012 WL 2952411, at *7 (D.N.J. July 18, 2012) (further citations omitted)).

        Third Circuit precedent permits the use of multiple complaints against just one

 officer to sufficiently establish a custom. See Beck v. Cty. of Pittsburgh, 89 F.3d 966, 971

 (3d Cir. 1996). In Beck, five excessive force complaints against one officer, all occurring

 within the past five years of the issue at hand, were sufficient to demonstrate that the

 city had engaged in a “pattern of tacitly approving the use of force.” Id. at 973. This

 district has similarly held that the number of complaints against an officer, the related

 subject matter of the complaints, and the relatively short time within which the

 complaints were filed, even when such complaints against the officer were either “not

 sustained” or he was “exonerated,” are sufficient to infer a Township’s acquiescence to

 the officer's alleged unlawful conduct, and infer knowledge and deliberate indifference.

 See, Worrall v. City of Atl. City, No. CIV. 11-3750 RBK/JS, 2013 WL 4500583, at *4

 (D.N.J. Aug. 20, 2013) (“Although all of the complaints were either “not sustained” or
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 10 of 11 PageID: 202




 Officer Wheaton was deemed “exonerated,” the Court finds, in accordance with Beck,

 that a jury could still infer knowledge and acquiescence and deliberate indifference.”);

 Castellani v. City of Atl. City, No. CV 13-5848 (JBS/AMD), 2017 WL 3112820, at *21

 (D.N.J. July 21, 2017).

        The Court finds that when viewed together, the 59 complaints of excessive force

 and the two specific allegations of excessive force against Officer Clements are sufficient

 to state a cognizable claim against Deptford Township under Monell. Defendants’

 motion to dismiss will be denied as to Count III.

        With respect to the negligence claims, Plaintiffs seek to hold Defendants liable for

 their wanton disregard to the well-being of Anderson. “‘[T]o sustain a common law

 cause of action in negligence’ under New Jersey law, ‘a plaintiff must prove four core

 elements: (1) a duty of care, (2) a breach of that duty, (3) proximate cause, and (4) actual

 damages.’” Aymonier v. U.S., 432 F. App'x 66, 67 (3d Cir. 2011) (quoting Polzo v. Cnty of

 Essex, 196 N.J. 569, 584 (2008)). Here, Plaintiffs have alleged that the conduct of

 Defendants Clements, Bittner, Deptford Township and Chief Hanstein, through their

 agents and employees, as described above, evidence a lack of cautious regard for

 Anderson’s right to be free from unnecessary bodily harm or from the threat of such

 harm and a lack of due care under the circumstances, unnecessarily subjecting

 Anderson to danger. See Am. Compl. ¶¶ 50-55.

        In addition, Plaintiffs claim that the acts of the Defendants were carried out with

 willful, malicious, wanton and reckless disregard of the consequences and constitute

 conscious indifference to the danger of harm and injury to Anderson and the intent to

 inflict harm and injury on Anderson. Id. at ¶ 56. Finally, the Amended Complaint
Case 1:20-cv-06951-JHR-AMD Document 38 Filed 04/13/21 Page 11 of 11 PageID: 203




 alleges that the injury to and death of Anderson were a proximate result of the

 negligence of all defendants. Id. at ¶ 59. The Court finds that the negligence claims are

 sufficiently alleged and plausibly state that the use of force against Plaintiff’s decedent

 was the product of negligence. Defendants’ motion will be denied as to the negligence

 claims in Counts VI and VII.

                                      III.   CONCLUSION
        For the reasons stated above, Defendants’ Motion to Dismiss is granted in part

 and denied in part. Plaintiffs’ claims against the defendant officers in their official

 capacities, the claims of Assault and Battery as to Deptford Township, and the claim for

 punitive damages as to Deptford Township will be dismissed with prejudice.

 Defendants’ motion to dismiss Plaintiffs’ claims of negligence and the claim pursuant to

 Monell will be denied.

 An appropriate Order shall issue.

 Dated: April 13, 2021

                                             s/ Joseph H. Rodriguez
                                             Hon. Joseph H. Rodriguez,
                                             UNITED STATES DISTRICT JUDGE
